UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1500


CALVIN EARL BROWN,

                     Plaintiff - Appellant,

              v.

SUPERIOR COURT OF WAKE COUNTY, Court Administration; R. ALLEN
BADDOUR, Presiding Judge; STATE OF NORTH CAROLINA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:18-cv-00199-FL)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin Earl Brown appeals the district court’s order denying his fourth Fed. R.

Civ. P. 60(b) motion to reconsider the court’s prior order accepting the recommendation

of the magistrate judge and dismissing his civil complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Brown v. Superior

Court of Wake Cty. No. 4:18-cv-00199-FL (E.D.N.C. Apr. 25, 2019) We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2